 In the Matter Of PHILIP VANDERNOOT AND PEARL VANDERNOOT, D/B/ADAVIS PRECISION MACHINE COMP ANYandINTERNATIONAL UNION,UNITEDAUTOMOBILE,AIRCRAFT& AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, LOCAL 683, C. I. O.Case No. 21-C-2435.-DecidedOctober 29,19.4.5DECISIONANDORDEROn April 20, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the IntermediateReport annexed hereto.No exceptions were filed to the IntermediateReport, but the respondent requested a hearing for the purpose of oralargument before the Board at Washington, D. C.A hearing for thatpurpose was scheduled for September 20, 1945; however, none of theparties appeared and oral argument was not held.The Board has considered the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Exam-iner, except as hereinafter modified.The RemedyHaving found that the respondents have violated Sections 8 (1)and (3) of the Act, we must order the respondents, pursuant to themandate of Section 10 (c), to cease and desist therefrom.We alsopredicate our cease and desist order upon the following findings : Therespondents' whole course of conduct discloses a purpose to defeatself-organization and its object among their employees.As we havefound, the respondents interfered with, restrained, and coerced theiremployees by various acts and statements.The culmination of theirillegal activities, the discharge of Monarch and Dionigi "goes to the64 N L R B, No. 91.529070417-46-vol 64-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDvery heart of the Act." 1Because of the respondents' unlawful con-duct and their underlying purpose, we are convinced that the unfairlabor practices found are persuasively related to the other unfair laborpractices proscribed and that danger of their commission in the futureis to be anticipated from the respondents' conduct in the past.2The'preventive purpose of the Act will be thwarted unless our order is co-extensive with the threat. In order therefore, to make effective theinterdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies ofthe Act, we shall order the respondents to cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of theAct.As recommended in the Intermediate Report, we shall alsoorder,the respondents to take certain affirmative action designed toeffectuate the policies of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)Board hereby orders that the respondents, Philip Vandernoot andPearl Vandernoot, d/b/a as Davis Precision Machine Company, LosAngeles, California, their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,Local 683, C. I. 0., or in any other labor organization of its employees,by discharging or refusing to reinstate any of their employees, or bydiscriminating in any other manner in regard to their hire or tenureof employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,Local 683, C. I. 0., or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :IN. L R B. v.Entwistle Manufactur,nq Company,120 F(2d) 532,536 (C C A 4) ;see also,N.L. B B v Automotive Maintenance Machinery Company,116 F(2d) 350, 353,(C. C. A. 7), where the Circuit Court of Appeals for the Seventh Circuit observed: "Nomore effective form of intimidation nor one more violative of the N L R Act can be con-ceived than discharge of an employee because he joined a union. . . "2See N. LR.B. v. Express Publishing Company,312 U. S. 426 DAVIS PRECISION MACHINE COMPANY531(ii)Offer to Irving Monarch and Joseph Dionigi immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privi-leges;(b)Make whole Irving Monarch and Joseph Dionigi for any lossof pay that they may have suffered by reason of the respondents' dis-crimination against them, by payment to each of them a sum of moneyequal to the amount which he normally would have earned as wagesduring the period from the date of his discharge to the date of therespondents' offer of reinstatement, less his net earnings during saidperiod ;(c)Post at their plant at Los Angeles, California, copies of thenotice attached to the Intermediate Report herein, marked "AppendixA.1'3Copies of said notice, to be furnished by the Regional Director ofthe Twenty-first Region shall, after being duly signed by the respond-ents' representative, be posted by the respondents immediately uponreceipt thereof, and maintained by them for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondents to insure that said notices are not altered,defaced, or covered by any other material;(d)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondents have taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTGemqe H O'Brien. L'sq,for the HoardPearlson & Sanger,byAibei t Peal lson, Esq,of Los Angeles, Calif., for therespondents.RossP. Alt hop, Esq.,of Los Angeles, Calif., for the UnionSTATEMENTOF THE CASEUpon an amended charge duly filed on Januaiy 11, 1945, by InternationalUnion,United Automobile, Aircraft & Agricultural ImplementWorkers ofAmerica, Local 683, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Twenty-first Region (Los Angeles, Cali-fornia), issued its complaint dated January 11, 1945, against Philip Vandernoot1and Pearl Vandernoot, doing business as Davis Piecision Machine Company,herein called the respondents, alleging that the respondents had engaged in and3Said notice,however,shall be, and it hereby is, amended by striking from the fistparagraph thereof the words "Recommendation of a Trial Examiner"and substituting inlieu thereof the words"A Decision and Order."1Vandernoot is variously refei red to as Vandernoot and as Davis in the record. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDwere engaging in unfair labor practices within the meaning of Section 8' (1)and (3)and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and notice of hearing were duly served upon therespondents and the UnionWithrespect to unfair labor practices the com-plaint alleged in substance:(1) that since on or about May 5, 1944, the respond-ents advised their employees to remove their union buttons and warned themthat they would receive no benefits from the Union;(2) that on or about August18, 1944, the respondents discharged and refused to reinstate Irving Monarchand Joseph Dionigi because of their union membership and activities;and (3)thereby interfered with, restrained and coerced their employees in the exerciseof the rights guaranteed in Section 7 of the Act.On January 16, 1944,the respondents filed an answer denying the allegedunfair labor practices.Pursuant to notice,a hearing was held from January30 to February 1, 1945,inclusive,at Los Angeles, California,before the undersigned,the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the respondents, andthe Union were represented by counsel.All parties participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing upon the issues.At the close ofthe Board's case, and again at the close of the hearing,the respondents movedto dismiss the complaint.The motions were denied by the undersigned.At the.close of the hearing,the attorney for the Board moved to conform the complaintto the proof with respect to such matters as dates, names,and typographicalerrors; the respondents made a similar motion with respect to the answer.Both motions were granted without objection.All parties argued orally on therecord.The parties were afforded an opportunity to file briefs with the under-signed.A brief has been received from the attorney for the respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINOs OF FACTITHE BUSINESS OF THE RESPONDENTSPhilip Vandernoot and Pearl Vandernoot, doing business as Davis PrecisionMachine Company, have their principal place of business in Los Angeles, Cali-fornia.They are engaged in the manufacture and sale of precision gauges andaircraft parts for the United States Army and Navy Air Forces through vari-ous aircraft manufacturing companies.The respondents, during the 12 monthsimmediately prior to the hearing, purchased raw materials consisting prin-cipally of steel to the value of $25,000.The greater part of such raw materialsoriginated from sources outside the State of California.During the same periodthe respondents sold their manufactured products to the value of $100,000, toConsolidated Vultee Aircraft Corporation, Northrop Aircraft, Inc, Douglas Air-craft, Inc and California Institute of TechnologyThe products sold anddelivered by the respondents to these organizations are products essential totheir operations.The respondents concede the jurisdiction of the Board.IT.THE ORGANIZATION INVOLVEDInternational Union, United Automobile,Aircraft &Agricultural ImplementWorkers of America, Local 683, C. I 0, is a labor organization admitting tomembership employees of the respondents DAVIS PRECISION MACHINE COMPANY533IIITHE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion 2On May 5, 1944, the respondents received a letter from the Union, the con-tents of which are not disclosed by the record. The Union had previously organ-ized the respondents' employees, but this organizing activity was unknown tothe respondents.The same day, at about 9: 30 a. in., David Zietz, the respondents'superintendent, approached Oscar Wolfberg, one of the respondents' employees,at his work, and asked him what he knew of the Union and who had broughtthe authorization cards into the shop. Zietz also asked Wolfberg how he "stood"on the Union.Wolfberg replied that he favored the Union, Zietz then leftwith the remark, "Well, I don't think you can get away with the Union in thisshop because I was a shop steward at one time and the only thing we got outof it was a vacationWe got a lot of promises and had a vacation." A fewminutes later Philip Vandernoot called Wolfberg into the office and asked himwhat he knew of the Union; who had brought in the cards, and how he "stood "Wolfberg told Vandernoot that he favored the Union, whereupon Vandernootsaid to him, "You know where that puts you."On or about May 15, Zietz entered into a conversation with Emerson Thompson,one of the respondents' employees, in which he asked Thompson how he felt aboutthe Union and then told Thompson that he (Zietz) had once belonged to a unionand derived no benefits therefrom.On May 17, the Board's Regional office conducted a consent election for thepurpose of determining a bargaining representative among the respondents'employees.On the morning of the election some of the employees appeared attheir work wearing union buttons. This was the first occasion that the Union'sinsignia had been worn by any of them in the plant. At about 9: 30 a. in., beforethe poll was taken, Vandernoot spoke to Irving Monarch, at that time employedby the respondents, while he was at his machine, and, pointing at the unionbutton Monarch was wearing, ordered him to "take off this damn button."The poll was conducted on a lot adjoining the respondents' premises. At about4: 30 p. in. Vandernoot appeared at the polling place and ordered Monarch, who wasacting as a watcher for the Union, to leave the lot.The record is clear that all the above related acts occurred prior to and duringa consent election, conducted among the respondents' employees by the Board'sRegional Office for the purpose of determining a bargaining agent. In the electionthe Union was chosen by the employees as their representative.3The undersigned finds that by inquiring into the union membership and sympa-thies of its employees; disparaging the Union by referring to the Union's allegedinability to gain advantages for its members ; and by its expression of hostility tothe Union in ordering an employee to remove his union button, and on the entirerecord, the respondents have interfered with, resti ained and coerced their em-ployees in the rights guaranteed in Section 7 of the Act 4On May 19, the respondents discharged Monarch, Joseph Berger, and CarlAnderson without previous notice.Monarch and Berger were union officials. Thefollowing morning the respondents' employees struck because of these discharges.2The findings in this section of the report are based on uncontradicted or mutuallycorroborative testimony, except as otherwise indicated.sThe resultsof the election wereVotes cast for the Union-----------------------------------------------21Votes against the Union------------------------------------------------SChallenged ballots-----------------------------------------------------24 Swift and Company,30 N. L R B. 550 ,Botany WorstedMills, 4 N. L. R B 292 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a conference between the Union, the respondents, and a representative ofthe United States Army, the discharged employees were reinstated without loss ofpay and the striking employees returned to work.On June 2, the respondents laid off seven employees, allegedly for lack of work.Monarch was included in this lay-off.The following day, after a conferencebetween the Union and the respondents, five of the employees, including Monarch,were reinstated, and the respondents agreed that future lay-offs were to be madeaccording to seniorityOn August 10, the Union presented a contract to the respondents and negotia-tions thereon were held on August 10 and 11. The conferences closed with anagreement that the respondents would submit counterproposals within 2 or 3 daysThese were never submitted, as far as the record showsB. The discriminatory discharge of Irving MonarchIrving Monarch was the Union's shop steward and very active in its behalf.On August 18, 1944, Monarch began work at 7 a. in. and continued working forabout 55 minutesHe then "rang out" his time card, left the plant, and (lid notreturn until approximately 11 a in.Just prior to his departure Monarchinformed Joseph Dionigi, one of the respondents' set-up men, in charge of theoperation of Monarch's machine, that he was leavingDionigi told Monarchto "go ahead."When Monarch left the plant he was observed through theoffice window by David Zietz, the respondents' plant superintendent.Zietz askedDionigi why Monarch had left, where he was going, and when he expected toreturn.Dionigi replied that he did not know Monarch's reason for leaving, hisdestination, or when he would return.At about 9 a. m Vandernoot arrivedat the plant.Zietz informed Vandernoot of Monarch's departure; the twomen discussed the incident; and Vandernoot removed Monarch's time cardfrom the rack, thereby intending to and in fact discharging himMonarchreturned to the plant, discovered that his time card had been removed fromthe rack, and immediately informed Dfonigi that he (Monarch) had been dis-charged ; he then left the plant.At about 12 o'clock the Union's business agentand its committee conferred with the respondents' oiiicers and were told thatMonarch had been discharged for leaving the plant without permission, andthat the respondents would not reinstate him.'The record shows that Dionigi was a lead and set-tip man, responsible forthemechanical operation of certain machinery.He was also responsible tosome extent for the work of certain of the respondents' employees, amongwhom was Monarch. Dionigi testified that on previous occasions he had author-ized employees to leave the plant, upon their requests to him for such per-mission and that on a previous occasion he had given Monarch permission toleaveZietz testified that only he and Vandernoot had authority to grant employeespermission to leave and that at all the times Dionigi had authorized employeesto leave the plant, while it was true that the request had come through Dionigi,the latter had first informed Zietz that the employee had made the request,the reason for the request, where the employee was going, and when he wouldreturn.Zietz further testified that on the previous occasion Monarch hadasked permission to leave, Dionigi had first brought the request to Zietz forapproval.Zietz testified that "it was understood [by the set-up men, Dionigiincluded] that if any of the employees wanted to leave it was all right withme. but I wanted to know before they left so I would know where they had5Dionigi was also a member of the Union and on the Union's negotiating committee. DAVIS PRECISION MACHINE COMPANY535gone."Zietz testified that the set-up men brought requests for permissionto leave to him and that no employee had ever come directly to him for per-mission to leaveThere was no rule announced to the respondents' employees orally or inwriting telling them who had authority to grant permission to leave the plant.Zietz testified :..itwas understood generally, as it would be in any plant, I assume,a lead man would have no authority to let any one go out of the plant,unless the information was related to his superior . . ."Regarding the alleged rule that only Zietz or he could grant respondents'employees permission to leave the plant, Vandernoot testified:Q.How would the employees know about this rule?A How did the employees know about this rule?Q Yes, was it written.Did you tell themDid Mr Zietz tell them?A.Why it is a common fact.Whether or not Dionigi had authority to give employees permission to leavethe plant, the record is clear that the respondents had never informed its em-ployees who could give them such permissionDiomgi's authority may wellhave been limited to the conveying of a request for leave to Zietz for final deci-sion, but the record does not show that the respondents' employees were awareof any limitation on Dionigi's authority.Requests for permission to leave theplant were infrequent, and the granting of permission to leave was hardly morethan a formality.As previously stated, Zietz testified ". .ifany of theemployees wanted to go it was all right with me, but I wanted to know beforethey left so I would know where they had gone."Monarch had previously leftthe plant on permission granted, if not by, at least through Dionigi, and hesurely cannot be bound by the respondents' instructions to Dionigi, not knownto Monarch.In view of Zietz' testimony to the effect that requests to leave the plant werenever made directly to him, and that when such requests were made "it wasall right" provided he knew where the employee was going, it seems highly sig-nificant to the undersigned that Monarch was discharged without being askedto explain his action or disclose his reason for leavingNo investigation wasmade.Monarch was given no opportunity to present any excuse.In view of the respondents' previous course of conduct toward Monarch ;Vandernoot's order to him to remove his union button, and to leave the pollingplace; Monarch's two previous discharges; and the respondents' express hostilitytowards the Union; the undersigned is convinced that Monarch's leaving theplant was not the reason but merely a convenient excuse for his discharge.From the entire record in the case, the undersigned finds that the respondentsdischarged Irving Monarch on August 18, 1944, because of his membership inand activities on behalf of the Union, and that by such discharge and its sub-sequent refusal to reinstate Monarch the respondents have discriminated inregard to his hire and tenure of employment and discouraged membership in alabor organization and thereby interfered with, restrained, and coerced theiremployees in the exercise of rights guaranteed in Section 7 of the Act.C.The discriminatory discharge of Joseph DionigiJoseph Dionigi was employed by the respondents in May 1943,and was dis-charged August18, 1944.Atthe time of his discharge Dionigi was a set-upmanDionigi was a member of the Union's negotiating committee. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs heretoforediscussed,Monarch left his work at the respondents' plant on:August 18, 1945 and when upon his return discovered that his time card had beenremoved from the rack he informed Dionigi that he (Monarch) had been dis-charged.Dionigi spoke to Zietz about Monarch's discharge, telling him,interalia,"You had better get that card in the rack or you are looking for trouble."Shortly after Dionigi's conversation with Zietz, Vandernoot entered the plant.Dionigi thereupon shut off his machine and went up to Vandernoot and askedhim why he had discharged Monarch.He also told Vandernoot that he wasleaving the plant at noon ° and stated, "I am going down and turn you in to theF B. I." Dionigispoke in avery loud voice.Vandernoot did not answer.Margaret Arbuckle, one of the respondents' employees, and a unionmember,testified that at about 11: 30 a. in., on August 18, Dionigi came to her place ofwork and informed her and two other employees that Monarch had been dis-charged and that the respondents' employees were "to walk out" at noon and notreturn to work and that later he returned and told them the "walk out" was setfor 1 o'clock.Charles Christensen, one of the respondents' employees, and a Union member,testified that on August 18, he was working with Dionigi and that Dionigi saidto him "we are leaving at 1 p in " Dionigi denied making the statements attrib-uted to him by Arbuckle and Christensen.The undersigned was impressed bythe testimony of both Arbuckle and Christensen ; considers them to be honest andforthright witnesses, and credits their testimony.At 12 o'clock the Union's representatives, consisting of Ross P. Althof, theUnion'sbusinessagent,Joseph Berger. one of the respondents' employees,Dionigi, and Monarch called at the respondents' office and conferred with Van-dernoot and Zietz regarding Monarch's discharge.During this conference,Dionigi, who was very angry, said to Vandernoot, "God damn you,I am notthrough with you yet. I am going to break you' I have taken enough off you "Althof tried to quiet Dionigi, several times, but did not succeedVandernootmade no reply.The conference closed at about 12: 30 p. m.; the respondentsrefusing to reinstate Monarch.At about 12: 50 p. in, several employees cameto Zietz and asked for permission to leave, stating that the respondents' em-ployees were leaving their work at 1 p. in and that those asking for permissionto leave did not wish to be involvedZietz granted permission to leave to allthose who made such requestsAt 1 o'clock some of the respondents' employeesleft their work and the plant.That afternoon, at about 2 o'clock, a secondconference took place between the respondents' officials, Vandernootand Zietz,and the Union, represented by Althof and Berger. A representative of theUnited States Army was also present.During the course of this conference,Dionigi entered the room and stated that the employees who had left were out-side, and that as it was pay day they wanted to know if their checks were ready.Zietz thereupon handed Dionigi checks, and availability slips indicating dischargefor 10 employees.Monarch and Dionigi were included among the 10. Althofadvised Dionigi not to give the employees the certificates of availability andZietz then gave Althof a list of the employees who were being discharged.Withthe exception of Monarch who was already discharged, and Dionigi who was inreality on vacation, they were those employees who had left their work atDionigi was scheduled to leave on his vacation at noon on August 18'Dionigi testified that during the conference above related he did not say to Vandernoot"I am going to break you"but that he did say "I am going to break you of those bad habits."He admitted the other statements attributed to himMonarch first testified that he saidto Vandernoot"Iwill break you of those bad habits"and later changed his testimony tosay that Dionigimade the statement. DAVIS PRECISION MACHINE COMPANY5371 p. in e Zietz testified that these employees were discharged by the respondents"for holding up the war effort and walking off the job " sDionigi testified that lie first learned of his discharge when the pay checkswere handed him for distribution.Vandernoot testified that the respondentsdischargedDionigi because of "direct insubordination" and for calling an"unauthorized walk out," and that he made the decision to discharge Dionigiat 1 p. m. immediately after the "walk-out."Counsel for the respondents in his oral argument, and again in his brief,explained that by "insubordination" the respondents meant the use of intem-perate, abusive, and threatening language to Vandernoot.Dionigi admittedusing such language.With one exception the intemperate, abusive, and threat-ening language referred to was used by Dionigi at formal meetings between therespondents and the Union's representatives.No outside persons were presentduring these conferences.The only time Dionigi threatened Vandernoot, otherthan at a joint conference was in the plant immediately following Monarch'sdischarge on August 18.The respondents did not discharge or even reprimand Dionigi at the time hethreatened Vandernoot during the two conferences preceding the one relating toMonarch's discharge; he was not discharged at the time he threatened to reportVandernoot to the F. B. I., immediately following Monarch's discharge ; andhe was not discharged immediately following the use of his threatening andabusive language during the conference regarding Monarch's discharge on Au-gust 18.Vandernoot testified that it was after he learned that Dionigi hadinstigated a strike in the respondents' plant that he decided to discharge Dionigi.It is clear from Vandernoot's testimony, and the position of the respondents,that Dionigi's use of threatening and abusive language was not the sole reasonfor his discharge.Another material reason, indeed the principal reason, wasthat Dionigi had called a strike of the employees, as above related.Whatevermay be said, one way or the other, as to the calling of strikes in times like thepresent, the fact remains that such strikes are not unlawful. Since Dionigi'slanguage is obviously a valid cause for discharge, we thus have here two causes,one legal, the other illegal.But unless Dionigi would have been dischargedabsent the illegal motivation, responsibility remains," and the burden was onthe respondents to disentangle the legal from the illegal .1 This it has not done.On the contrary, the undersigned is convinced and finds that Dionigi's actionin calling the strike was the fact which principally motivated the respondentsin dispensing with his services.The undersigned finds, on the entire record, that the respondents dischargedJoseph Dionigi on August 18, 1944, because of his membership in and activitieson behalf of the Union, and that by such discharge and their subsequent refusalto reinstate Dionigi, the respondents have discriminated in regard to his hireand tenure of employment and have discouraged membership in a labor organi-zation and thereby have interfered with, restrained, and coerced their employeesin the exercise of rights guaranteed in Section 7 of the Act.8At a conference between the respondents and the Union the following day, all the em-ployees except Monarch and Dionigi were reinstatedThe plant was in full operation onAugust 21.9Vandernoot testified "We went back and checked those that had actually got up andwalked out."10N. L. R. B. v. Remington Rand, Inc,94 F. (2d) 862, 872 (C. C A. 2), cert. den. 304U. S 576,N L R. B v Stackpole CarbonCo, 105 F. (2d) 167, 176 (C. C A 3) ;Wool-worthCo. v. N.L. R. B,121 F (2d) 658 (C C A 2).11Ibid. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDIVTHE EFFECTOF THEUNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above, occurring inconnection with the operations of the respondents described in Section 1 above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and have led and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THEREMEDYHaving found that the respondents have engaged in ceitain unfair laborpractices,within the meaning of the Act, it will be recommended that theycease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act. 'Having found that the respondents discriminated in regard to the hire andtenure of employment of Irving Monarch and Joseph Dionigi, by dischargingthem on August 18, 1944 and thereafter by refusing to reinstate them as herein-before set forth, the undersigned will recommend that the respondents offer toIrving Monarch and Joseph Dionigi immediate and full reinstatement to theirformer or substantially equivalent positions.The undersigned will furtherrecommend that the respondents make them whole for any loss of pay they mayhave suffered by reason of the discrimination, by payment to each of them of asum of money equal to the amount he would have earned as wages during theperiod from the date of his discharge to the date of the offer of reinstatement,less his net earnings 12 during such period.Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, Local 683, C. I. 0, is a labor organization within themeaning of Section 2(5) of the Act.2 By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire and tenure of employment of IrvingMonarch and Joseph Dionigi, thereby discouraging membership in InternationalUnion, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, Local 683, C. I. 0, the respondents have engaged in unfair laborpractices, within the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondents Philip Vandernoot and Pearl Vandernoot12By"net earnings"ismeant earnings less expenses,such as for transportation,room,and board,incurred by an employee in connection with obtaining work and work-ing elsewhere than for the respondent,which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere. SeeMatter ofCrossett Lumber Company,8 N. LR B. 440 Monies received for work per-formed upon Federal, State,county, municipal,or other work-relief projects shall be con-sidered as earningsSeeRepublic Steel Corporation v N. L. R. B.,311 U. S. 7. DAVIS PRECISION MACHINE COMPANY539doing business as Davis Precision Machine Company, Los Angeles, California,their agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, Local 683, C. I. 0., or inany other labor organization of its employees, by discharging or refusing toreinstate any of their employees, or in any other manner discriminating inregard to the hire and tenure of employment(b) In any manner interfering with, restraining, or coercing their employeesin the exercise of the rights to self-organization, to form labor organizations,to join or assist International Union. United Automobile, Aircraft & AgriculturalImplement Workers of America, Local 683, C I 0, or any other labor organiza-tion to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of the Act.2 Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act.(a) Offer to Irving Monarch and Joseph Dionigi immediate and full reinstate-ment to their former or substantially equivalent position without prejudice totheir seniority or other rights and privileges ;(b)Make whole Irving Monarch and Joseph Dionigi each for any loss of paythey may have suffered by reason of the respondents' discrimination againstthem in the manner set forth in the Section entitled "The remedy" above.(c) Post at their plant at Los Angeles, California, copies of the notice attachedhereto,marked "Appendix A". Copies of said notice, to be furnished by theRegional Office of the Twenty-first Region shall, after being duly signed by therespondents' representative, be posted by the respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondents to insurethat said notices are not altered, defaced, or covered by any other material ;(d) Notify the Regional Director for the Twenty-first Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondents have taken to comply therewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondents notify the said RegionalDirector in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentsto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four "copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a brief insupport thereof.Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve acopy thereof upon each of the parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per- 540DECISIONSOF NATIONALLABOR RELATIONS BOARDmission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) clays from the date of the order trans-ferring the case to the Board.Louis PLOST,Trial Examiner.Dated April 20, 1945.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a trial examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we herebynotifyour employees that :We will not in any manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations, to join or assist International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, Local 683,C. I. O.or any other labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protectionWe will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and prig ileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Irving MonarchJoseph DionigiAll ouremployees are free to become or remain members of the above-nainedunion or any other labor organizationWe will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.PHILIPVANDERNOOT AND PEARL VANDERNOOT,D. B A DAVIS PRECISION MACHINE COMPANY,(Employer)By -------------------------------------------(Representative)(Title)Dated------------------------NOTE: Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applicationin accordance with the selective service act after discharge from the armedforces.This notice must remain posted for 60 days fioiu the date hereof, and mustnot be altered, defaced, or covered by any other material.